[aremplagmtepperly2020001.jpg]
AMENDED AND RESTATED EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT
AGREEMENT (this “Agreement”) is entered into by and between Zeno Management,
Inc., a Delaware corporation (the “Company”) and a wholly owned subsidiary of
Zentalis Pharmaceuticals, Inc. (the “Parent”), and Melissa Epperly
(“Executive”), and shall be effective as of October 1, 2020 (the “Effective
Date”). WHEREAS, the Company and Executive are parties to that certain
Employment Agreement effective as of September 5, 2019 (the “Prior Agreement”);
and WHEREAS, the Company desires to continue to employ Executive, and Executive
desires to continue employment with the Company, and to amend and restate the
Prior Agreement, on the terms and conditions set forth in this Agreement. NOW,
THEREFORE, in consideration of the mutual promises herein contained, the parties
agree as follows: 1. Definitions. As used in this Agreement, the following terms
shall have the following meanings: (a) “Board” means the Board of Directors of
the Company. (b) “Cause” means any of the following: (i) Executive’s
unauthorized use or disclosure of confidential information or trade secrets of
the Company or its affiliates or any material breach of a written agreement
between Executive and the Company or any affiliate, including without limitation
a material breach of any employment, confidentiality, non-compete, non-solicit
or similar agreement; (ii) Executive’s commission of, indictment for or the
entry of a plea of guilty or nolo contendere by Executive to, a felony under the
laws of the United States or any state thereof or any crime involving dishonesty
or moral turpitude (or any similar crime in any jurisdiction outside the United
States); (iii) Executive’s gross negligence or willful misconduct or Executive’s
willful or repeated failure or refusal to substantially perform assigned duties;
(iv) any act of fraud, embezzlement, material misappropriation or dishonesty
committed by Executive against the Company or its affiliates; or (v) any acts,
omissions or statements by Executive which the Company reasonably determines to
be materially detrimental or damaging to the reputation, operations, prospects
or business relations of the Company or its affiliates; US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020002.jpg]
provided, however, that prior to the determination that “Cause” under clauses
(i), (iii), (iv) or (v) of this Section 1(b) has occurred, the Company shall (A)
provide to Executive in writing, in reasonable detail, the reasons for the
determination that such “Cause” exists, (B) afford Executive a reasonable
opportunity to remedy any such breach, (C) provide Executive an opportunity to
be heard prior to the final decision to terminate Executive’s employment
hereunder for such “Cause” and (D) make any decision that such “Cause” exists in
good faith. The foregoing definition shall not in any way preclude or restrict
the right of the Company or any successor or affiliate thereof to discharge or
dismiss Executive for any other acts or omissions, but such other acts or
omissions shall not be deemed, for purposes of this Agreement, to constitute
grounds for termination for Cause. (c) “Change in Control” shall have the
meaning ascribed to such term in the Zentalis Pharmaceuticals, Inc. 2020
Incentive Award Plan. (d) “Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the Treasury Regulations and other interpretive
guidance issued thereunder. (e) “Good Reason” means the occurrence of any of the
following events or conditions without Executive’s written consent: (i) a change
in Executive’s position or responsibilities that represents a substantial
reduction in her position or responsibilities as in effect immediately prior
thereto; the assignment to Executive of any duties or responsibilities that are
materially inconsistent with such position or responsibilities; or any removal
of Executive from or failure to reappoint or reelect Executive to any of such
positions, except in connection with the termination of Executive’s services for
Cause, as a result of her Permanent Disability or death, or by Executive other
than for Good Reason; provided, however, that neither a change in Executive’s
reporting relationship as a result of a Change in Control nor the fact that
Executive’s reporting relationship is altered following a Change in Control
because the Company or its successor is a wholly-owned subsidiary of another
entity following such Change in Control shall alone constitute Good Reason; (ii)
a material reduction in Executive’s annual base salary; (iii) the Company
requiring Executive (without Executive’s consent) to be based at any place
outside a ten (10)-mile radius of her then-current place of employment with the
Company prior to any such relocation, except for reasonably required travel on
the Company’s business; or (iv) any material breach by the Company or any
affiliate of its obligations to Executive under any applicable employment or
services agreement between Executive and the Company or such affiliate.
Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
sixty (60) days of the occurrence of such event. The Company or any successor or
affiliate shall have a period of thirty (30) days to cure such event or
condition after receipt of written notice of such event from 2
US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020003.jpg]
Executive. Executive’s Separation from Service by reason of resignation from
employment with the Company for Good Reason must occur within thirty (30) days
following the expiration of the foregoing thirty (30) day cure period. (f)
“Involuntary Termination” means (i) Executive’s Separation from Service by
reason of Executive’s discharge by the Company other than for Cause, or (ii)
Executive’s Separation from Service by reason of Executive’s resignation of
employment with the Company for Good Reason. Executive’s Separation from Service
by reason of Executive’s death or discharge by the Company following Executive’s
Permanent Disability shall not constitute an Involuntary Termination. (g)
Executive’s “Permanent Disability” shall be deemed to have occurred if Executive
shall become physically or mentally incapacitated or disabled or otherwise
unable fully to discharge her duties hereunder for a period of ninety (90)
consecutive calendar days or for one hundred twenty (120) calendar days in any
one hundred eighty (180) calendar-day period. The existence of Executive’s
Permanent Disability shall be determined by the Company on the advice of a
physician chosen by the Company and the Company reserves the right to have
Executive examined by a physician chosen by the Company at the Company’s
expense. (h) “Separation from Service,” with respect to Executive, means
Executive’s “separation from service,” as defined in Treasury Regulation Section
1.409A-1(h). (i) “Stock Awards” means all stock options, restricted stock and
such other awards granted pursuant to the Company’s stock option and equity
incentive award plans or agreements and any shares of stock issued upon exercise
thereof. 2. Services to Be Rendered. (a) Duties and Responsibilities. Executive
shall serve as Chief Financial Officer of the Company. In the performance of
such duties, Executive shall report directly to, and shall be subject to the
direction of, the Chief Executive Officer of the Company (the “CEO”) and to such
limits upon Executive’s authority as the CEO may from time to time impose. In
the event of the CEO’s unavailability or incapacity, Executive shall report
directly to the Board. Executive hereby consents to serve as an officer and/or
director of the Company, Parent or any subsidiary or affiliate thereof without
any additional salary or compensation, if so requested by the Board or the CEO.
Executive shall be employed by the Company on a full time basis. Executive’s
primary place of work shall be the Company’s offices in New York, New York.
Executive will also be expected to travel to the Company’s locations as needed
in connection with her duties. Executive shall be subject to and comply with the
policies and procedures generally applicable to senior executives of the Company
to the extent the same are not inconsistent with any term of this Agreement. (b)
Exclusive Services. Executive shall at all times faithfully, industriously and
to the best of her ability, experience and talent perform all of the duties that
may be assigned to Executive hereunder and shall devote substantially all of her
productive time and efforts to the performance of such duties. Subject to the
terms of the Proprietary Information and Inventions Agreement referred to in
Section 5(b), this shall not preclude Executive from (i) serving on 3
US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020004.jpg]
industry, trade, civic, or charitable boards or committees; or (ii) managing
personal, family and other investments; provided that such activities do not
interfere with her duties to the Company, as determined in good faith by the CEO
or the Board. 3. Compensation and Benefits. The Company shall pay or provide, as
the case may be, to Executive the compensation and other benefits and rights set
forth in this Section 3. (a) Base Salary. The Company shall pay to Executive a
base salary of $390,000 per year, payable in accordance with the Company’s usual
pay practices (and in any event no less frequently than monthly). Executive’s
base salary shall be subject to review annually by and at the sole discretion of
the Board or its designee. (b) Annual Bonus. Executive shall participate in any
annual bonus plan that the Board or its designee may approve for the senior
executives of the Company. In addition to Executive’s base salary, Executive may
be eligible to earn, for each fiscal year of the Company ending during the term
of Executive’s employment with the Company, an annual cash performance bonus
under the Company’s bonus plan, as approved from time to time by the Board.
Executive’s target bonus under any such annual bonus plan shall be forty percent
(40%) of Executive’s base salary actually paid for the year to which such annual
bonus relates (the “Target Bonus”). Executive’s actual annual bonus will be
determined on the basis of Executive’s and/or the Company’s or its affiliates’
attainment of financial or other performance criteria established by the Board
or its designee in accordance with the terms and conditions of such bonus plan.
Except as otherwise provided in this Agreement, Executive must be employed by
the Company on the date of payment of such annual bonus in order to be eligible
to receive such annual bonus. Executive hereby acknowledges and agrees that
nothing contained herein confers upon Executive any right to an annual bonus in
any year, and that whether the Company pays Executive an annual bonus and the
amount of any such annual bonus will be determined by the Company in its sole
discretion. (c) Benefits. Executive shall be entitled to participate in benefits
under the Company’s benefit plans and arrangements, including, without
limitation, any employee benefit plan or arrangement made available in the
future by the Company to its senior executives, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements. The Company shall have the right to amend or delete any such
benefit plan or arrangement made available by the Company to its senior
executives and not otherwise specifically provided for herein. (d) Expenses. The
Company shall reimburse Executive for reasonable out-of- pocket business
expenses incurred in connection with the performance of her duties hereunder,
subject to such policies as the Company may from time to time establish, and
Executive furnishing the Company with evidence in the form of receipts
satisfactory to the Company substantiating the claimed expenditures. (e) Paid
Time Off. Executive shall be entitled to such periods of paid time off (“PTO”)
each year as provided from time to time under the Company’s PTO policy and as
otherwise provided for senior executive officers; provided, however, that
Executive shall be entitled to a minimum of twenty (20) days of PTO per year. 4
US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020005.jpg]
(f) Equity and Other Benefit Plans. Executive shall be entitled to participate
in any equity or other employee benefit plan that is generally available to
senior executive officers of the Company. Except as otherwise provided in this
Agreement, Executive’s participation in and benefits under any such plan shall
be on the terms and subject to the conditions specified in the governing
document of the particular plan. 4. Severance. Executive shall be entitled to
receive benefits upon a Separation from Service only as set forth in this
Section 4: (a) At-Will Employment; Termination. The Company and Executive
acknowledge that Executive’s employment is and shall continue to be at-will, as
defined under applicable law, and that Executive’s employment with the Company
may be terminated by either party at any time for any or no reason, with or
without notice. If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided in this Agreement. Executive’s employment under this
Agreement shall be terminated immediately on the death of Executive. (b)
Severance Upon Involuntary Termination. Subject to Sections 4(d) and 9(o) and
Executive’s continued compliance with Section 5, if Executive’s employment is
Involuntarily Terminated, Executive shall be entitled to receive, in lieu of any
severance benefits to which Executive may otherwise be entitled under any
severance plan or program of the Company, the benefits provided below: (i) the
Company shall pay to Executive her fully earned but unpaid base salary, when
due, through the date of Executive’s Involuntary Termination at the rate then in
effect, accrued and unused PTO, plus all other benefits, if any, under any
Company group retirement plan, nonqualified deferred compensation plan, equity
award plan or agreement, health benefits plan or other Company group benefit
plan to which Executive may be entitled pursuant to the terms of such plans or
agreements at the time of Executive’s Involuntary Termination (the “Accrued
Obligations”); and (ii) Executive shall be entitled to receive severance pay in
an amount equal to (A) Executive’s monthly base salary as in effect immediately
prior to the date of Executive’s Involuntary Termination, multiplied by (B) nine
(9), which amount shall be payable in a lump sum sixty (60) days following
Executive’s Involuntary Termination; and (iii) Executive shall be entitled to
receive Executive’s Target Bonus for the year in which Executive’s Involuntary
Termination occurs, prorated for the portion of the year that has expired prior
to the date of Executive’s Involuntary Termination, which amount shall be
payable in a lump sum sixty (60) days following Executive’s Involuntary
Termination; (iv) for the period beginning on the date of Executive’s
Involuntary Termination and ending on the date which is nine (9) full months
following the date of Executive’s Involuntary Termination (or, if earlier, (A)
the date on which the applicable continuation period under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”) expires or (B)
the date Executive becomes eligible to receive the equivalent or increased
healthcare coverage by means of subsequent employment or self-employment) (such
period, the “COBRA 5 US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020006.jpg]
Coverage Period”), if Executive and/or her eligible dependents who were covered
under the Company’s health insurance plans as of the date of Executive’s
Involuntary Termination elect to have COBRA coverage and are eligible for such
coverage, the Company shall pay for or reimburse Executive on a monthly basis
for an amount equal to (1) the monthly premium Executive and/or her covered
dependents, as applicable, are required to pay for continuation coverage
pursuant to COBRA for Executive and/or her eligible dependents, as applicable,
who were covered under the Company’s health plans as of the date of Executive’s
Involuntary Termination (calculated by reference to the premium as of the date
of Executive’s Involuntary Termination) less (2) the amount Executive would have
had to pay to receive group health coverage for Executive and/or her covered
dependents, as applicable, based on the cost sharing levels in effect on the
date of Executive’s Involuntary Termination. If any of the Company’s health
benefits are self-funded as of the date of Executive’s Involuntary Termination,
or if the Company cannot provide the foregoing benefits in a manner that is
exempt from Section 409A (as defined below) or that is otherwise compliant with
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), instead of providing the payments or reimbursements as set forth
above, the Company shall instead pay to Executive the foregoing monthly amount
as a taxable monthly payment for the COBRA Coverage Period (or any remaining
portion thereof). Executive shall be solely responsible for all matters relating
to continuation of coverage pursuant to COBRA, including, without limitation,
the election of such coverage and the timely payment of premiums. Executive
shall notify the Company immediately if Executive becomes eligible to receive
the equivalent or increased healthcare coverage by means of subsequent
employment or self-employment; and (v) (A) in the event of Executive’s
Involuntary Termination within eighteen (18) months following a Change in
Control, (1) the references to nine (9) months in clauses (ii) and (iv) shall be
increased to twelve (12) months, and (2) the Target Bonus payable pursuant to
clause (iii) shall not be subject to proration, which amounts shall be payable
as provided in clauses (ii), (iii) and (iv) above, and (B) in the event of
Executive’s Involuntary Termination at any time following a Change in Control,
all of Executive’s Stock Awards will vest on an accelerated basis effective as
of the date of Executive’s Involuntary Termination. The foregoing provisions are
hereby deemed to be a part of each Stock Award and to supersede any less
favorable provision in any agreement or plan regarding such Stock Award (and,
for the avoidance of doubt, if any Stock Award is subject to more favorable
vesting pursuant to any agreement or plan regarding such Stock Award, such more
favorable provisions shall continue to apply and shall not be limited by this
clause (v)). (c) Termination for Cause, Voluntary Resignation Without Good
Reason, Death or Termination for Permanent Disability. In the event of
Executive’s termination of employment as a result of Executive’s discharge by
the Company for Cause, Executive’s resignation without Good Reason, Executive’s
death or Executive’s termination of employment following Executive’s Permanent
Disability, the Company shall not have any other or further obligations to
Executive under this Agreement (including any financial obligations) except that
Executive shall be entitled to receive the Accrued Obligations. The foregoing
shall be in addition to, and not in lieu of, any and all other rights and
remedies which may be available to the Company under the circumstances, whether
at law or in equity. (d) Release. As a condition to Executive’s receipt of any
post-termination benefits pursuant to Section 4(b) above, Executive (or, in the
event of Executive’s incapacity as a 6 US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020007.jpg]
result of her Permanent Disability, Executive’s legal representative) shall
execute and not revoke a general release of all claims in favor of the Company
and its affiliates (the “Release”) in the form attached hereto as Exhibit A. In
the event the Release does not become effective within the fifty- five (55) day
period following the date of Executive’s Involuntary Termination, Executive
shall not be entitled to the aforesaid payments and benefits. (e) Exclusive
Remedy. Except as otherwise expressly required by law (e.g., COBRA) or as
specifically provided herein, all of Executive’s rights to salary, severance,
benefits, bonuses and other amounts hereunder (if any) accruing after the
termination of Executive’s employment shall cease upon such termination. In the
event of Executive’s termination of employment with the Company, Executive’s
sole remedy shall be to receive the payments and benefits described in this
Section 4. In addition, Executive acknowledges and agrees that she is not
entitled to any reimbursement by the Company for any taxes payable by Executive
as a result of the payments and benefits received by Executive pursuant to this
Section 4, including, without limitation, any excise tax imposed by Section 4999
of the Code. Any payments made to Executive under this Section 4 shall be
inclusive of any amounts or benefits to which Executive may be entitled pursuant
to the Worker Adjustment and Retraining Notification Act, 29 U.S.C. Sections
2101 et seq., and the Department of Labor regulations thereunder, or any similar
state statute. (f) No Mitigation. Except as otherwise provided in Section
4(b)(iv) above, Executive shall not be required to mitigate the amount of any
payment provided for in this Section 4 by seeking other employment or otherwise,
nor shall the amount of any payment or benefit provided for in this Section 4 be
reduced by any compensation earned by Executive as the result of employment by
another employer or self-employment or by retirement benefits; provided,
however, that loans, advances or other amounts owed by Executive to the Company
may be offset by the Company against amounts payable to Executive under this
Section 4. (g) Return of the Company’s Property. In the event of Executive’s
termination of employment for any reason, the Company shall have the right, at
its option, to require Executive to vacate her offices prior to or on the
effective date of separation and to cease all activities on the Company’s
behalf. Upon Executive’s termination of employment in any manner, as a condition
to Executive’s receipt of any severance benefits described in this Agreement,
Executive shall immediately surrender to the Company all lists, books and
records of, or in connection with, the Company’s business, and all other
property belonging to the Company, it being distinctly understood that all such
lists, books and records, and other documents, are the property of the Company.
Executive shall deliver to the Company a signed statement certifying compliance
with this Section 4(g) prior to the receipt of any severance benefits described
in this Agreement. 5. Certain Covenants. (a) Noncompetition. Except as may
otherwise be approved by the Board, during the term of Executive’s employment,
Executive shall not have any ownership interest (of record or beneficial) in, or
have any interest as an employee, salesman, consultant, officer or director in,
or otherwise aid or assist in any manner, any firm, corporation, partnership,
proprietorship or other business that engages in any county, city or part
thereof in the United States and/or any foreign country in a business which
competes directly or indirectly (as determined by the Board) with the Company’s
business in such county, city or part thereof, so long as the 7
US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020008.jpg]
Company, or any successor in interest of the Company to the business and
goodwill of the Company, remains engaged in such business in such county, city
or part thereof or continues to solicit customers or potential customers
therein; provided, however, that Executive may own, directly or indirectly,
solely as an investment, securities of any entity which are traded on any
national securities exchange if Executive (i) is not a controlling person of, or
a member of a group which controls, such entity; or (ii) does not, directly or
indirectly, own one percent (1%) or more of any class of securities of any such
entity. (b) Confidential Information. Executive and the Company have entered
into the Company’s standard proprietary information and inventions assignment
agreement (the “Proprietary Information and Inventions Agreement”). Executive
agrees to perform each and every obligation of Executive therein contained. (c)
Solicitation of Employees. During the term of Executive’s employment or service
and for one (1) year thereafter (the “Restricted Period”), Executive will not,
either directly or through others, solicit or attempt to solicit any employee,
independent contractor or consultant of the Company or its affiliates to
terminate her relationship with the Company or its affiliates in order to become
an employee, consultant or independent contractor to or for any other person or
entity, or otherwise encourage or solicit any employee of the Company or its
affiliates to leave the Company or such affiliates for any reason or to devote
less than all of any such employee’s efforts to the affairs of the Company;
provided that the foregoing shall not affect any responsibility Executive may
have as an employee of the Company with respect to the bona fide hiring and
firing of Company personnel. (d) Solicitation of Consultants. Executive shall
not during the term of Executive’s employment or service and for the Restricted
Period, directly or indirectly, hire, solicit or encourage to cease work with
the Company or any of its affiliates any consultant then under contract with the
Company or any of its affiliates. (e) Nondisparagement. Executive agrees that
neither she nor anyone acting by, through, under or in concert with her shall
disparage or otherwise communicate negative statements or opinions about the
Company, Parent, or their respective board members, officers, employees or
businesses. The Company agrees that neither its Board members nor officers, nor
the board members or officers of Parent, shall disparage or otherwise
communicate negative statements or opinions about Executive. Except as may be
required by law, neither Executive, nor any member of Executive’s family, nor
anyone else acting by, through, under or in concert with Executive will disclose
to any individual or entity (other than Executive’s legal or tax advisors) the
terms of this Agreement. (f) Rights and Remedies Upon Breach. If Executive
breaches or threatens to commit a breach of any of the provisions of this
Section 5 (the “Restrictive Covenants”), the Company shall have the following
rights and remedies, each of which rights and remedies shall be independent of
the other and severally enforceable, and all of which rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company under law or in equity: 8 US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020009.jpg]
(i) Specific Performance. The right and remedy to have the Restrictive Covenants
specifically enforced by any court having equity jurisdiction, all without the
need to post a bond or any other security or to prove any amount of actual
damage or that money damages would not provide an adequate remedy, it being
acknowledged and agreed that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide
adequate remedy to the Company; and (ii) Accounting and Indemnification. The
right and remedy to require Executive (A) to account for and pay over to the
Company all compensation, profits, monies, accruals, increments or other
benefits derived or received by Executive or any associated party deriving such
benefits as a result of any such breach of the Restrictive Covenants; and (B) to
indemnify the Company against any other losses, damages (including special and
consequential damages), costs and expenses, including actual attorneys’ fees and
court costs, which may be incurred by them and which result from or arise out of
any such breach or threatened breach of the Restrictive Covenants. (g)
Severability of Covenants/Blue Pencilling. If any court determines that any of
the Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not thereby be affected and shall
be given full effect, without regard to the invalid portions. If any court
determines that any of the Restrictive Covenants, or any part thereof, are
unenforceable because of the duration of such provision or the area covered
thereby, such court shall have the power to reduce the duration or area of such
provision and, in its reduced form, such provision shall then be enforceable and
shall be enforced. Executive hereby waives any and all right to attack the
validity of the Restrictive Covenants on the grounds of the breadth of their
geographic scope or the length of their term. (h) Enforceability in
Jurisdictions. The Company and Executive intend to and do hereby confer
jurisdiction to enforce the Restrictive Covenants upon the courts of any
jurisdiction within the geographical scope of such covenants. If the courts of
any one or more of such jurisdictions hold the Restrictive Covenants wholly
unenforceable by reason of the breadth of such scope or otherwise, it is the
intention of the Company and Executive that such determination not bar or in any
way affect the right of the Company to the relief provided above in the courts
of any other jurisdiction within the geographical scope of such covenants, as to
breaches of such covenants in such other respective jurisdictions, such
covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants. (i) Whistleblower Provision. Nothing
herein shall be construed to prohibit Executive from communicating directly
with, cooperating with, or providing information to, any government regulator,
including, but not limited to, the U.S. Securities and Exchange Commission, the
U.S. Commodity Futures Trading Commission, or the U.S. Department of Justice.
Executive acknowledges that the Company has provided Executive with the
following notice of immunity rights in compliance with the requirements of the
Defend Trade Secrets Act: (i) Executive shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of
proprietary information that is made in confidence to a Federal, State, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, (ii) Executive shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of proprietary information that is made in a 9 US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020010.jpg]
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal and (iii) if Executive files a lawsuit for retaliation
by the Company for reporting a suspected violation of law, Executive may
disclose the proprietary information to Executive’s attorney and use the
proprietary information in the court proceeding, if Executive files any document
containing the proprietary information under seal, and does not disclose the
proprietary information, except pursuant to court order. (j) Definitions. For
purposes of this Section 5, the term “Company” means not only Zeno Management,
Inc., but also Parent as well as any company, partnership or entity which,
directly or indirectly, controls, is controlled by or is under common control
with Zeno Management, Inc. 6. Insurance; Indemnification. (a) Insurance. The
Company shall have the right to take out life, health, accident, “key-man” or
other insurance covering Executive, in the name of the Company and at the
Company’s expense in any amount deemed appropriate by the Company. Executive
shall assist the Company in obtaining such insurance, including, without
limitation, submitting to any required examinations and providing information
and data required by insurance companies. (b) Indemnification. Executive will be
provided with indemnification against third party claims related to her work for
the Company to the extent permitted by Delaware law. The Company shall provide
Executive with directors and officers liability insurance coverage at least as
favorable as that which the Company may maintain from time to time for other
executive officers. 7. Arbitration. Any dispute, claim or controversy based on,
arising out of or relating to Executive’s employment or this Agreement shall be
settled by final and binding arbitration in New York, New York, before a single
neutral arbitrator in accordance with the JAMS Employment Arbitration Rules and
Procedures (the “Rules”), and judgment on the award rendered by the arbitrator
may be entered in any court having jurisdiction. The Rules may be found online
at www.jamsadr.com. If the parties are unable to agree upon an arbitrator, one
shall be appointed by JAMS in accordance with its Rules. Each party shall pay
the fees of its own attorneys, the expenses of its witnesses and all other
expenses connected with presenting its case; provided, however, Executive and
the Company agree that, to the extent permitted by law, the arbitrator may, in
his or her discretion, award reasonable attorneys’ fees to the prevailing party;
provided, further, that the prevailing party shall be reimbursed for such fees,
costs and expenses within forty-five (45) days following any such award, but in
no event later than the last day of Executive’s taxable year following the
taxable year in which the fees, costs and expenses were incurred; provided,
further, that the parties’ obligations pursuant to this sentence shall terminate
on the tenth (10th) anniversary of the date of Executive’s termination of
employment. Other costs of the arbitration, including the cost of any record or
transcripts of the arbitration, JAMS administrative fees, the fee of the
arbitrator, and all other fees and costs, shall be borne by the Company. This
Section 7 is intended to be the exclusive method for resolving any and all
claims by the parties against each other for payment of damages under this
Agreement or relating to Executive’s employment; provided, however, that
Executive shall retain the right to file administrative charges with or seek
relief through any government agency of competent jurisdiction, and to
participate in any government 10 US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020011.jpg]
investigation, including but not limited to (a) claims for workers’
compensation, state disability insurance or unemployment insurance; (b)
administrative claims brought before any state or federal governmental
authority; provided, however, that any appeal from an award or from denial of an
award of wages and/or waiting time penalties shall be arbitrated pursuant to the
terms of this Agreement; and (c) claims for administrative relief from the
United States Equal Employment Opportunity Commission and/or any similar state
agency in any applicable jurisdiction); provided, further, that Executive shall
not be entitled to obtain any monetary relief through such agencies other than
workers’ compensation benefits or unemployment insurance benefits. This
Agreement shall not limit either party’s right to obtain any provisional remedy,
including, without limitation, injunctive or similar relief, from any court of
competent jurisdiction as may be necessary to protect their rights and interests
pending the outcome of arbitration, including without limitation injunctive
relief, in any court of competent jurisdiction. Seeking any such relief shall
not be deemed to be a waiver of such party’s right to compel arbitration. Both
Executive and the Company expressly waive their right to a jury trial. 8.
General Relationship. Executive shall be considered an employee of the Company
within the meaning of all federal, state and local laws and regulations
including, but not limited to, laws and regulations governing unemployment
insurance, workers’ compensation, industrial accident, labor and taxes. 9.
Miscellaneous. (a) Modification; Prior Claims. This Agreement and the
Proprietary Information and Inventions Agreement (and the other documents
referenced therein) set forth the entire understanding of the parties with
respect to the subject matter hereof, and supersede all existing agreements
between them concerning such subject matter, including the Prior Agreement. This
Agreement may be amended or modified only with the written consent of Executive
and an authorized representative of the Company. No oral waiver, amendment or
modification will be effective under any circumstances whatsoever. (b)
Assignment; Assumption by Successor. The rights of the Company under this
Agreement may, without the consent of Executive, be assigned by the Company, in
its sole and unfettered discretion, to any person, firm, corporation or other
business entity which at any time, whether by purchase, merger or otherwise,
directly or indirectly, acquires all or substantially all of the assets or
business of the Company. The Company will require any successor (whether direct
or indirect, by purchase, merger or otherwise) to all or substantially all of
the business or assets of the Company expressly to assume and to agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder. As used in this Agreement, the “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law or otherwise. (c) Survival. The covenants, agreements, representations and
warranties contained in or made in Sections 4, 5, 6, 7 and 9 of this Agreement
shall survive Executive’s termination of employment. 11 US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020012.jpg]
(d) Third-Party Beneficiaries. Except as expressly set forth herein, this
Agreement does not create, and shall not be construed as creating, any rights
enforceable by any person not a party to this Agreement. (e) Waiver. The failure
of either party hereto at any time to enforce performance by the other party of
any provision of this Agreement shall in no way affect such party’s rights
thereafter to enforce the same, nor shall the waiver by either party of any
breach of any provision hereof be deemed to be a waiver by such party of any
other breach of the same or any other provision hereof. (f) Section Headings.
The headings of the several sections in this Agreement are inserted solely for
the convenience of the parties and are not a part of and are not intended to
govern, limit or aid in the construction of any term or provision hereof. (g)
Notices. Any notice required or permitted by this Agreement shall be in writing
and shall be delivered as follows with notice deemed given as indicated: (i) by
personal delivery when delivered personally; (ii) by overnight courier upon
written verification of receipt; (iii) by email, telecopy or facsimile
transmission upon acknowledgment of receipt of electronic transmission; or (iv)
by certified or registered mail, return receipt requested, upon verification of
receipt. Notice shall be sent to Executive at the address listed on the
Company’s personnel records and to the Company at its principal place of
business, or such other address as either party may specify in writing. (h)
Severability. All Sections, clauses and covenants contained in this Agreement
are severable, and in the event any of them shall be held to be invalid by any
court, this Agreement shall be interpreted as if such invalid Sections, clauses
or covenants were not contained herein. (i) Governing Law and Venue. This
Agreement is to be governed by and construed in accordance with the laws of the
State of New York applicable to contracts made and to be performed wholly within
such State, and without regard to the conflicts of laws principles thereof.
Except as provided in Sections 5 and 7, any suit brought hereon shall be brought
in the state or federal courts sitting in New York, New York, the parties hereto
hereby waiving any claim or defense that such forum is not convenient or proper.
Each party hereby agrees that any such court shall have in personam jurisdiction
over it and consents to service of process in any manner authorized by New York
law. (j) Non-transferability of Interest. None of the rights of Executive to
receive any form of compensation payable pursuant to this Agreement shall be
assignable or transferable except through a testamentary disposition or by the
laws of descent and distribution upon the death of Executive. Any attempted
assignment, transfer, conveyance, or other disposition (other than as aforesaid)
of any interest in the rights of Executive to receive any form of compensation
to be made by the Company pursuant to this Agreement shall be void. (k) Gender.
Where the context so requires, the use of the masculine gender shall include the
feminine and/or neuter genders and the singular shall include the plural, and
vice 12 US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020013.jpg]
versa, and the word “person” shall include any corporation, firm, partnership or
other form of association. (l) Counterparts; Facsimile or .pdf Signatures. This
Agreement may be executed in any number of counterparts, each of which when so
executed and delivered will be deemed an original, and all of which together
shall constitute one and the same agreement. This Agreement may be executed and
delivered by facsimile or by .pdf file and upon such delivery the facsimile or
.pdf signature will be deemed to have the same effect as if the original
signature had been delivered to the other party. (m) Construction. The language
in all parts of this Agreement shall in all cases be construed simply, according
to its fair meaning, and not strictly for or against any of the parties hereto.
Without limitation, there shall be no presumption against any party on the
ground that such party was responsible for drafting this Agreement or any part
thereof. (n) Withholding and Other Deductions. All compensation payable to
Executive hereunder shall be subject to such deductions as the Company is from
time to time required to make pursuant to law, governmental regulation or order.
(o) Code Section 409A. (i) This Agreement is not intended to provide for any
deferral of compensation subject to Section 409A of the Code, and, accordingly,
the severance payments payable under Section 4(b)(ii), (iii) and (v) shall be
paid no later than the later of: (A) the fifteenth (15th) day of the third month
following Executive’s first taxable year in which such amounts are no longer
subject to a substantial risk of forfeiture, and (B) the fifteenth (15th) day of
the third month following first taxable year of the Company in which such
amounts are is no longer subject to substantial risk of forfeiture, as
determined in accordance with Code Section 409A and any Treasury Regulations and
other guidance issued thereunder. To the extent applicable, this Agreement shall
be interpreted in accordance with Code Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder. Each series of
installment payments made under this Agreement is hereby designated as a series
of “separate payments” within the meaning of Section 409A of the Code. For
purposes of this Agreement, all references to Executive’s “termination of
employment” shall mean Executive’s Separation from Service. (ii) If Executive is
a “specified employee” (as defined in Section 409A of the Code), as determined
by the Company in accordance with Section 409A of the Code, on the date of
Executive’s Separation from Service, to the extent that the payments or benefits
under this Agreement are subject to Section 409A of the Code and the delayed
payment or distribution of all or any portion of such amounts to which Executive
is entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, then such portion
deferred pursuant to this Section 9(o)(ii) shall be paid or distributed to
Executive in a lump sum on the earlier of (A) the date that is six (6)-months
following Executive’s Separation from Service, (B) the date of Executive’s death
or (C) the earliest date as is permitted under Section 409A of the Code. Any
remaining payments due under the Agreement shall be paid as otherwise provided
herein. 13 US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020014.jpg]
(iii) To the extent applicable, this Agreement shall be interpreted in
accordance with the applicable exemptions from Section 409A of the Code. If
Executive and the Company determine that any payments or benefits payable under
this Agreement intended to comply with Sections 409A(a)(2), (3) and (4) of the
Code do not comply with Section 409A of the Code, Executive and the Company
agree to amend this Agreement, or take such other actions as Executive and the
Company deem reasonably necessary or appropriate, to comply with the
requirements of Section 409A of the Code and the Treasury Regulations thereunder
(and any applicable transition relief) while preserving the economic agreement
of the parties. To the extent that any provision in this Agreement is ambiguous
as to its compliance with Section 409A of the Code, the provision shall be read
in such a manner that no payments payable under this Agreement shall be subject
to an “additional tax” as defined in Section 409A(a)(1)(B) of the Code. (iv) Any
reimbursement of expenses or in-kind benefits payable under this Agreement shall
be made in accordance with Treasury Regulation Section 1.409A-3(i)(1)(iv) and
shall be paid on or before the last day of Executive’s taxable year following
the taxable year in which Executive incurred the expenses. The amount of
expenses reimbursed or in-kind benefits payable during any taxable year of
Executive’s shall not affect the amount eligible for reimbursement or in-kind
benefits payable in any other taxable year of Executive’s, and Executive’s right
to reimbursement for such amounts shall not be subject to liquidation or
exchange for any other benefit. [SIGNATURE PAGE FOLLOWS] 14 US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020015.jpg]
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above. ZENO MANAGEMENT, INC. By: /s/ Anthony Y. Sun, M.D. Name:
Anthony Y. Sun, M.D. Title: President and Chief Executive Officer EXECUTIVE /s/
Melissa Epperly Melissa Epperly [SIGNATURE PAGE TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT] US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020016.jpg]
EXHIBIT A GENERAL RELEASE OF CLAIMS [The language in this Release may change
based on legal developments and evolving best practices; this form is provided
as an example of what will be included in the final Release document.] This
General Release of Claims (“Release”) is entered into as of this _____ day of
________, _____, between Melissa Epperly (“Executive”), and Zeno Management,
Inc. (the “Company”) (collectively referred to herein as the “Parties”).
WHEREAS, Executive and the Company are parties to that certain Amended and
Restated Employment Agreement dated as of October 1, 2020 (the “Agreement”);
WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and WHEREAS, the Company and Executive now wish to fully and finally to resolve
all matters between them. NOW, THEREFORE, in consideration of, and subject to,
the severance benefits payable to Executive pursuant to the Agreement, the
adequacy of which is hereby acknowledged by Executive, and which Executive
acknowledges that she would not otherwise be entitled to receive, Executive and
the Company hereby agree as follows: 1. General Release of Claims by Executive.
(a) Executive, on behalf of herself and her executors, heirs, administrators,
representatives and assigns, hereby agrees to release and forever discharge the
Company and all predecessors, successors and their respective parent
corporations, affiliates, related, and/or subsidiary entities, and all of their
past and present investors, directors, shareholders, officers, general or
limited partners, employees, attorneys, agents and representatives, and the
employee benefit plans in which Executive is or has been a participant by virtue
of her employment with or service to the Company (collectively, the “Company
Releasees”), from any and all claims, debts, demands, accounts, judgments,
rights, causes of action, equitable relief, damages, costs, charges, complaints,
obligations, promises, agreements, controversies, suits, expenses, compensation,
responsibility and liability of every kind and character whatsoever (including
attorneys’ fees and costs), whether in law or equity, known or unknown, asserted
or unasserted, suspected or unsuspected (collectively, “Claims”), which
Executive has or may have had against such entities based on any events or
circumstances arising or occurring on or prior to the date hereof or on or prior
to the date hereof, arising directly or indirectly out of, relating to, or in
any other way involving in any manner whatsoever Executive’s employment by or
service to the Company or the termination thereof, including any and all claims
arising under federal, state, or local laws relating to employment, including
without limitation claims of wrongful discharge, breach of express or implied
contract, fraud, misrepresentation, defamation, or liability in tort, and claims
of any kind 1 US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020017.jpg]
that may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq. Notwithstanding the generality of the
foregoing, Executive does not release the following claims: (i) Claims for
unemployment compensation or any state disability insurance benefits pursuant to
the terms of applicable state law; (ii) Claims for workers’ compensation
insurance benefits under the terms of any worker’s compensation insurance policy
or fund of the Company; (iii) Claims pursuant to the terms and conditions of the
federal law known as COBRA; (iv) Claims for indemnity under the bylaws of the
Company, as provided for by Delaware law or under any applicable insurance
policy with respect to Executive’s liability as an employee, director or officer
of the Company; (v) Executive’s right to bring to the attention of the Equal
Employment Opportunity Commission or any other federal, state or local
government agency claims of discrimination, or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or any other federal, state or local government agency; provided,
however, that Executive does release her right to secure any damages for alleged
discriminatory treatment; (vi) Claims based on any right Executive may have to
enforce the Company’s executory obligations under the Agreement; (vii) Claims
Executive may have to vested or earned compensation and benefits; and (viii)
Executive’s right to communicate or cooperate with any government agency. (b)
EXECUTIVE ACKNOWLEDGES THAT SHE HAS BEEN ADVISED OF AND IS FAMILIAR WITH THE
PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS FOLLOWS: 2
US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020018.jpg]
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.” BEING AWARE
OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS SHE MAY HAVE
THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW PRINCIPLES OF
SIMILAR EFFECT. [Note: Clauses (c), (d) and (e) apply only if Executive is age
40 or older at time of termination] (c) Executive acknowledges that this Release
was presented to her on the date indicated above and that Executive is entitled
to have [twenty-one (21)][forty-five (45)] days’ time in which to consider it.
Executive further acknowledges that the Company has advised her that she is
waiving her rights under the ADEA, and that Executive should consult with an
attorney of her choice before signing this Release, and Executive has had
sufficient time to consider the terms of this Release. Executive represents and
acknowledges that if Executive executes this Release before [twenty-one
(21)][forty-five (45)] days have elapsed, Executive does so knowingly,
voluntarily, and upon the advice and with the approval of Executive’s legal
counsel (if any), and that Executive voluntarily waives any remaining
consideration period. (d) Executive understands that after executing this
Release, Executive has the right to revoke it within seven (7) days after her
execution of it. Executive understands that this Release will not become
effective and enforceable unless the seven (7) day revocation period passes and
Executive does not revoke the Release in writing. Executive understands that
this Release may not be revoked after the seven (7) day revocation period has
passed. Executive also understands that any revocation of this Release must be
made in writing and delivered to the Company at its principal place of business
within the seven (7) day period. (e) Executive understands that this Release
shall become effective, irrevocable, and binding upon Executive on the eighth
(8th) day after her execution of it, so long as Executive has not revoked it
within the time period and in the manner specified in clause (d) above. (f)
Executive further understands that Executive will not be given any severance
benefits under the Agreement unless this Release is effective on or before the
date that is fifty-five (55) days following the date of Executive’s termination
of employment. 2. No Assignment. Executive represents and warrants to the
Company Releasees that there has been no assignment or other transfer of any
interest in any Claim that Executive may have against the Company Releasees.
Executive agrees to indemnify and hold harmless the Company Releasees from any
liability, claims, demands, damages, costs, expenses and attorneys’ fees
incurred as a result of any such assignment or transfer from Executive. 3.
Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the 3
US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020019.jpg]
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby. 4. Interpretation; Construction. The headings set forth
in this Release are for convenience only and shall not be used in interpreting
this Agreement. This Release has been drafted by legal counsel representing the
Company, but Executive has participated in the negotiation of its terms.
Furthermore, Executive acknowledges that Executive has had an opportunity to
review and revise the Release and have it reviewed by legal counsel, if desired,
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Release. Either party’s failure to enforce any
provision of this Release shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Release. 5. Governing Law and Venue. This Release will
be governed by and construed in accordance with the laws of the United States of
America and the State of New York applicable to contracts made and to be
performed wholly within such State, and without regard to the conflicts of laws
principles thereof. Any suit brought hereon shall be brought in the state or
federal courts sitting in New York, New York, the Parties hereby waiving any
claim or defense that such forum is not convenient or proper. Each party hereby
agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by New York law. 6.
Entire Agreement. This Release and the Agreement constitute the entire agreement
of the Parties in respect of the subject matter contained herein and therein and
supersede all prior or simultaneous representations, discussions, negotiations
and agreements, whether written or oral. This Release may be amended or modified
only with the written consent of Executive and an authorized representative of
the Company. No oral waiver, amendment or modification will be effective under
any circumstances whatsoever. 7. Counterparts. This Release may be executed in
multiple counterparts, each of which shall be deemed to be an original but all
of which together shall constitute one and the same instrument. [SIGNATURE PAGE
FOLLOWS] 4 US-DOCS\117462942.3



--------------------------------------------------------------------------------



 
[aremplagmtepperly2020020.jpg]
IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above. EXECUTIVE ZENO
MANAGEMENT, INC. By: Print Name: Melissa Epperly Print Name: Title: [SIGNATURE
PAGE TO RELEASE] US-DOCS\117462942.3



--------------------------------------------------------------------------------



 